PER CURIAM: *
The attorney appointed to represent Kenneth Eric Watson has moved for leave to withdraw and has filed a brief in accor*569dance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Watson has filed a response. The record is insufficiently developed to allow consideration at this time of Watson’s claim of ineffective assistance of counsel; such a claim generally “cannot be resolved on direct appeal when [it] has not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation omitted). Our independent review of the record, counsel’s brief, and Watson’s response discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, Watson’s requests for the appointment of new counsel and for leave to file an untimely pro se brief are DENIED, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.